           Case 1:20-cv-06463-ALC Document 10 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
MERCER,                                                          :
                                                                 :                          10/2/2020
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     20-cv-06463 (ALC)
                                                                 :
                                                                 :      ORDER
250 MAIN STREET, LLC,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         It having been reported to the Court that this case has been or will be settled, the above-

captioned action is hereby discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.
Dated: October 2, 2020
         New York, New York



                                                                        ANDREW L. CARTER, JR.
                                                                        United States District Judge
